DETAILED ACTION
Claims 1, 3, 5, and 6 are currently pending in this Office action.  Claims 5 and 6 are withdrawn as being directed to a non-elected invention.  Claims 2 and 4 are canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4 and 7, filed 02/15/2022, with respect to the rejection(s) of: 
claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (EP 1712573 A1); and 
claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Wulff et al. (US 2009/0020225 A1; hereinafter “Wulff ‘225”)
have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
	Applicant's remaining arguments filed 02/15/2022 have been fully considered but they are not persuasive.  Regarding the 102(a)(1) rejection of claims 1 and 3 over Wulff et al. (US 2003/0125459 A1; hereinafter “Wulff ‘459”), page 6 alleges that “Wulff ‘459 fails to teach that the second monomer mixture is added to the last 7% of the emulsion,” citing Example 2 therein as support.  This is unpersuasive because applicant disregards the broader disclosure of Wulff ‘459.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  In this case, the broader teaching of Wullf ‘459 at [0042] explains that at least 90 percent by weight of monomers M(1) are
supplied to the first polymerization stage. [0017] specifies adding monomers M(2) when monomers M(1)
are at least 95 percent polymerized in the first polymerization stage. In other words, at least 90 percent
by weight of monomers M(1) is dispersed into the aqueous medium when monomer mixture M(2) is
added to the aqueous medium in the second polymerization stage.   This corresponds to adding M(2) to the last 10 percent or less of the emulsion of M(1), which overlaps the newly claimed range of “the least 7% of the monomer emulsion.”  While no longer anticipatory, Wulff ‘459 still renders the claims obvious under 35 U.S.C. 103 as discussed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wulff et al. (US 2003/0125459 A1; hereinafter “Wulff ‘459”).
	With respect to claim 1, Wulff ‘459 at claim 1 discloses a process for preparing aqueous polymer dispersions by aqueous emulsion polymerization comprising: a) a first polymerization stage where first monomer composition M(1) is polymerized according to a polymer feed technique where a free-radical initiator is added to prepare a polymer P(1); b) a second polymerization stage where a monomer mixture M(2) is added in undiluted form to M(1) and polymerized, where M(2) is of a different monomer makeup than M(1). [0029] specifies that Tg1 of the monomer mixture M(1) is -20 to -60° C; and Tg2 of M(2) is 10 to 40°C. The polymerization medium in the first stage is water and may include surfactants. [0051], [0045].  [0042] specifies that at least 90 percent by weight of monomers M(1) are supplied to the first polymerization stage. [0017] specifies adding monomers M(2) when monomers M(1) are at least 95 percent polymerized in the first polymerization stage. In other words, at least 90 percent by weight of monomers M(1) is dispersed into the aqueous medium when monomer mixture M(2) is added to the aqueous medium in the second polymerization stage.  [0041] specifies monomer mixture M(2) comprises at least 99 weight percent methyl methacrylate monomers; or at least one C2-C10 alkylacrylates with at least one C1-C4 alkyl methacrylate, t-butyl acrylate, or a vinyl aromatic monomer.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Wulff ‘459 teaches adding M(2) into the aqueous medium when at least 90 percent by weight of monomers M(1) is already dispersed (e.g., to the last 10 percent or less of the monomer emulsion), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a polymer by adding a second monomer to the monomer emulsion in the claimed manner.
	With respect to claim 3, Wulff ‘459 at claim 4 specifies that monomer mixture M(1) comprises at least one C2-C20 alkyl acrylate and at least one further monomer selected from methyl acrylate, C2-C4 alkyl methacrylates, vinylaromatic monomers, acrylonitrile, and methacrylonitrile.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763